Plaintiffs in error, W.A. High and N.B. High, were jointly charged, tried, and convicted on an information charging the offense of unlawfully transporting intoxicating liquors from a place in Comanche county unknown, to another place in the public road in Comanche county, a bridge on the Meridian Road in the Ft. Sill Reservation, and the punishment or each was assessed at 60 days' imprisonment in the county jail and a fine of $200. The evidence for the state, which is uncontradicted, shows that plaintiffs in error were apprehended on a road 2 1/2 miles from Lawton, in a Ford car, which contained about 200 quarts of whisky, gin, and wine, and one said they came from Wichita Falls and were going to Oklahoma City.
An examination of the record discloses that the evidence is ample to support the verdict, and, no error appearing that could affect the merits of the case, the judgments appealed from are affirmed.